Case 9:19-cv-81032-RKA Document 1 Entered on FLSD Docket 07/18/2019 Page 1 of 11



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

  HOWARD MICHAEL CAP LAN ,

              Plaintiff,

              vs.

  MARTHA JANE PIERCE, an Individual
  d/b/a SEA GRAPE MOTEL,

            Defendant .
  _______________________________/

                                    COMPLAINT

  Plaintiff HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
  undersigned counsel, hereby files this complaint and sues MARTHA JANE PIERCE
  d/b/a SEA GRAPE MOTEL (“PIERCE”), (hereinafter, referred to as “Defendant ”),
  for declaratory and injunctive relief; for discrimination base d on disabilit y; and
  for the resultant attorney's fees, expenses, and costs (including, but not limited
  to, court costs and expert fees), pursuant to 42 U.S.C. §12181 et. seq.,
  ("AMER ICANS W ITH DISABILITIES ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.    This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and § 1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendant ’s violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE
  2.     The venue of all events giving rise to this lawsuit is located in Palm Beach
  Count y, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of


                                           1
Case 9:19-cv-81032-RKA Document 1 Entered on FLSD Docket 07/18/2019 Page 2 of 11



  the United States District Court for the Southern District of Florida, this is the
  designated court for this suit.


  PARTIES
  3.     Plaintiff, HOWARD MICHAEL CAP LAN , is a resident of the State of
  Florida.   At the time of Plaintiff’s visit to Sea Grape Motel Apartments (“Subject
  Facility”), Plaintiff suffered from a “qualified disabilit y” under the ADA, which
  substantiall y limits Plaintiff’s major life activities, inclu ding but not limited to
  walking, and requires the use of a mobility aid. The Plaintiff personall y visited
  Sea Grape Motel Apartments, but was denied full and equal access, and full and
  equal enjoyment of the facilities, services, goods, and amenities within Sea Grape
  Motel Apartments, which is the subject of this lawsuit. The Subject Facilit y is a
  motel and Plaintiff wanted to obtain lodging , but was unable to due to the
  discriminatory barriers enumerated in Paragraph 15 of this Complaint.


  4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN , is an
  advocate of the rights of similarl y situated disabled persons and is a “tester” for
  the purpose of asserting his civil rights and monitoring, ensuring and
  determining whether places of public accommodation are in compliance with the
  ADA.


  5.     Defendant, PIERCE is authorized to conduct business and is in fact
  conducting business within the State of Florida. The Subject Facilit y is located
  at 2618 Broadway Ave., West Palm Beach, FL 33407. Upon information and belief,
  PIERCE is the lessee and/or operat or of the Real Propert y and therefore held
  accountable of the violations of the ADA in the Subject Facilit y which is the
  matter of this suit. Upon information and belief, PIERCE is also the owner and
  lessor of the Real Propert y where the Subject Facilit y i s located and therefore
  held accountable for the violations of the ADA in the Subject Facilit y which is
  the matter of this suit.



                                            2
Case 9:19-cv-81032-RKA Document 1 Entered on FLSD Docket 07/18/2019 Page 3 of 11



  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re -alleges the allegations stated in paragra phs 1
  through 5 of this complaint, as are further explained herein.


  7.    On Jul y 26, 1990, Congress enacted the Americans w ith Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a) .


  8.    As stated in 42 U.S.C. §12101(a)(1) -(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disabilit y, and this number shall increase as the population continues to
          grow and age;

        ii. historicall y, societ y has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and publi c facilities;

        iv. individuals with disabilities           continuall y suffer    forms of
          discrimination,    including:    outright    intentional   exclusion;  the
          discriminatory     effects    of    architectural,    transportation,  and
          communication barriers; failure to make modifications t o existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessary discriminati on and
          prejudice denies people with disabilities the opportunit y to compete on
          an equal basis and to pursue those opportunities for which this countr y
          is justifiabl y famous, and costs the United States billions of dollars in

                                          3
Case 9:19-cv-81032-RKA Document 1 Entered on FLSD Docket 07/18/2019 Page 4 of 11



           unnecessary expenses resulting from dependency and non -productivit y.

  9.    As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitl y stated
  that the purpose of the ADA was to:

        i. provide a clear and comprehensive national mandate for the elimination
          of discrimination against in dividuals with disabilities;

        ii. provide clear, strong, consistent, enforceable standards addressing
          discrimination against individuals with disabilities; and,

        iii. invoke the sweep of congressional authorit y, including the power to
          enforce the fourteent h amendment and to regulate commerce, in order to
          address the major areas of discrimination faced on a daily basis b y
          people with disabilities.

  10.   Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disabilit y with regards
  to the    full   and   equal   enjoyment   of   the   goods,   services,   facilities, or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a p lace of public accommodation. Sea
  Grape Motel Apartments is a place of public accommodation by the fact it is an
  establishment that provides goods/services to the general public, and therefore,
  must compl y with the ADA. The Subject Fa cilit y is open to the public, its
  operations affect commerce, and it is a motel. See 42 U.S.C. Sec. 12181 (7) and
  28 C.F.R. 36.104. Therefore, the Subject Facilit y is a public accommodation
  that must compl y with the ADA.


  11.   The Defendant has discriminated, and continue s to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advan tages
  and/or accommodations at Sea Grape Motel Apartments located at 2618 Broadway Ave.,
  West Palm Beach, FL 33407, as prohibited by 42 U.S.C. §12182, and 42 U.S.C.
  §12101 et. seq.; and by failing to remove architectural barriers pursuant to 42
  U.S.C. §12182(b)(2)(A)(iv).



                                             4
Case 9:19-cv-81032-RKA Document 1 Entered on FLSD Docket 07/18/2019 Page 5 of 11



  12.      Plaintiff has visited the Subject Facilit y, and has been denied full, safe,
  and equal access to the facilit y and therefore suffered an injury in fact.


  13.      Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facilit y within the next six
  months. The Subject Facilit y is in close proximit y to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendant’s failure and refusal to provide people with
  disabilities with full and equal access to their facilit y. Therefore, Plaintiff
  continues to suffer from discrim ination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.      Pursuant to the mandates of 42 U.S.C. §12134(a), on Jul y 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibilit y
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation .


  15.      The Defendant is in violation of 42 U.S.C. §12181 et. seq., and 28 C.F.R.

  36.302 et. seq., and is discriminating against the Plaintiff with the following

  specific violations which Plaintiff personall y encountered and/or has knowledge

  of:

        a. The motel parking facilities do not provide a compliant accessible parking space. 2010

           ADA Standards 502.1

        b. The front (west) parking facility has seven (7) guest parking spaces, the rear (east)

           parking facility has three (3) guest parking spaces and the south parking facility has six



                                                   5
Case 9:19-cv-81032-RKA Document 1 Entered on FLSD Docket 07/18/2019 Page 6 of 11



        (6) guest parking spaces. There are zero (0) accessible parking spaces. One (1) compliant

        accessible parking space with adjacent access aisle is required. 2010 ADA Standards

        208.2

     c. The parking facility does not provide directional and informational signage to a

        compliant accessible parking space. 2010 ADA Standards 216.5

     d. There is no compliant access aisle attached to an accessible route serving any existing

        parking space which would allow safe entrance or exit of vehicle for accessible persons

        requiring mobility devices. 2010 ADA Standards 502.3

     e. There is currently no existing accessible route to help persons with disabilities safely

        maneuver through the parking facilities as required in 2010 ADA Standards 502.3

     f. There is a vertical change in level (steps) leading from the parking lots up to the motel

        sidewalks and landings. There is no accessible route via ramp for persons with disabilities

        to gain entrance to the top landings where the rental office, motel rooms and other

        amenities are located. 2010 ADA Standards 301.1

     g. There is a vertical change in level (step) from the outside building walkways up to the

        motel room entrance doors creating a barrier for persons with a mobility disability from

        entering rooms. 2010 ADA Standards 303.2

     h. The motel room doors have non-compliant knob type door handles. 2010 ADA Standards

        309.4

     i. There is a vertical change in level (step) from the driveway up to the concrete landing in

        front of the main office entrance creating a barrier for persons with mobility disabilities.

        2010 ADA Standards 303.2

     j. There is a vertical change in level (step) from the concrete landing up to the office



                                                 6
Case 9:19-cv-81032-RKA Document 1 Entered on FLSD Docket 07/18/2019 Page 7 of 11



           entrance door. 2010 ADA Standards 303.2

        k. The office door has a non-compliant paddle type door handle. Operable parts must be

           operable with one hand and shall not require tight grasping, pinching, or twisting of the

           wrist.2010 ADA Standards 309.4

        l. There is no compliant accessible motel guest room. In transient lodging facilities, guest

           rooms with mobility features must be provided in accordance with Table 224.2 which

           states if facility has between 1-25 guest rooms one accessible room is required. 2010

           ADA Standards 224.2

        m. All buildings, structures, or facilities licensed as a motel, motel, or condominium

           pursuant to chapter 509, F.S., a number of rooms equaling at least 5 percent of the guest

           rooms minus the Total Number of Required (accessible) Rooms required by Table 224.2

           must provide special accessibility features of 806.4. 2010 ADA Standards 224.2, 806.2,

           2015 Florida Accessibility Code 224.6.3

  16.      Upon information and belief there are other current violations of the ADA
  at Sea Grape Motel Apartments. Onl y upon full inspection can all violations be
  identified.      Accordingl y, a complete list of violations will require an on -site
  inspection by Plaintiff’s representatives pursuant to Rule 34b of the Federal
  Rules of Civil Procedure.


  17.      Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readil y achievable and technicall y
  feasible. To date, the readil y achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.      Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendant was required to make the establishment a place of public

                                                     7
Case 9:19-cv-81032-RKA Document 1 Entered on FLSD Docket 07/18/2019 Page 8 of 11



  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendant has failed to compl y with this mandate.


  19.   The Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plain tiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendant , pursuant to 42 U.S.C.
  §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authorit y to
  grant Plaintiff injunctive relief, including an o rder to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facilit y until the
  requisite modifications are completed.


                               REQUEST FOR RELIEF
  WHEREFORE, the Plaintiff demands judgment against the Defendant and
  requests the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendant is in violation of the ADA;


  22.   That this Honorable Court ent er an Order requiring Defendant to alter the
  Subject Facilit y to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendant to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendant to
  undertake and complete corrective procedures to the Subject Facilit y;


  24.   That this Honorable Court award reasonable attorney's fees, all costs

                                            8
Case 9:19-cv-81032-RKA Document 1 Entered on FLSD Docket 07/18/2019 Page 9 of 11



  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and f urther relief as it deems
  necessary, just and proper.




  Dated this July 18, 2019.

  Respectfull y submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile:(954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                          9
Case 9:19-cv-81032-RKA Document 1 Entered on FLSD Docket 07/18/2019 Page 10 of 11



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.

  HOWARD MICHAEL CAP LAN ,

              Plaintiff,

              vs.

  MARTHA JANE PIERCE, an Individual
  d/b/a SEA GRAPE MOTEL,

            Defendant .
  _______________________________/

                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 18, 2019, I electronically filed the
  Complaint along with a Summons for each Defendant with t he Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties identified on the
  attached Service List in the manner specified via Service of Proce ss by an
  authorized Process Server, and that all future pleadings, motions and documents
  will be served either via transmission of Notices of Electronic Filing generated
  by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
  to receive electronicall y Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile:(954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                          10
Case 9:19-cv-81032-RKA Document 1 Entered on FLSD Docket 07/18/2019 Page 11 of 11



                                 SERVICE LIST:

  HOWARD MICHAEL CAP LAN , Plaintiff, vs. MARTHA JANE PIERCE, an Individual
                      d/b/a SEA GRAPE MOTEL

              United States District Court Southern District Of Florida

                                     CASE NO.


  MARTHA JANE PIERCE d/b/a SEA GRAPE MOTEL

  2618 Broadway Ave.,
  West Palm Beach, FL 33407

  VIA PROCESS SERVER




                                         11
